Citation Nr: 1429414	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-03 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to February 1987.  

This matter is before the Board of Veterans' Appeals on appeal of rating decisions in March 2010, August 2010 and July 2012 of the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The March 2010 rating decision granted service connection for right knee degenerative joint disease with an initial disability rating of 10 percent.  The August 2010 rating decision denied a rating in excess of 10 percent for right knee degenerative joint disease and the July 2012 rating decision, in pertinent part, denied the claim for TDIU.

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected right knee disability has worsened since he was last examined by VA in March 2012.  Specifically, in a May 2014 written statement, the Veteran reported that he had been ordered to have an MRI of his knee and that surgery would be scheduled following the receipt of the MRI report.

The most recent VA treatment records in the Veteran's electronic file are dated in June 2013. 

As the Board determines that there is need to assess the current severity of the disability, reexamination under 38 C.F.R. § 3.327 is warranted.  Updated records must also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records of the Veteran, including any MRI and surgical records, dated since June 2013, from the VA Medical Center in New Orleans, Louisiana.

2.  Thereafter, afford the Veteran a VA examination to determine the severity of the service-connected right knee disability.  The Veteran's file must be available to the examiner for review.  The examiner must describe:

a).  Flexion and extension of the right knee in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension; 

b).  Any ligament subluxation or instability; and, 

c).  Any other symptoms, such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability.  

Additionally, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected right knee disability renders him unable to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the claims on appeal.  If any benefit remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

